


110 HR 1078 IH: Comprehensive Cancer Care

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1078
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mrs. Capps (for
			 herself and Mr. Tom Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of comprehensive cancer care planning under the Medicare
		  Program and to improve the care furnished to individuals diagnosed with cancer
		  by establishing a Medicare hospice care demonstration program and grants
		  programs for cancer palliative care and symptom management programs, provider
		  education, and related research.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Cancer Care
			 Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Comprehensive cancer care under the Medicare
				program
					Sec. 101. Coverage of cancer care planning
				services.
					Sec. 102. Demonstration project to provide comprehensive cancer
				care symptom management services under Medicare.
					Title II—Comprehensive palliative care and symptom management
				programs
					Sec. 201. Grants for comprehensive palliative care and symptom
				management programs.
					Title III—Provider education regarding palliative care and
				symptom management.
					Sec. 301. Grants to improve health professional
				education.
					Sec. 302. Grants to Improve Continuing Professional
				Education.
					Title IV—Research on end-of-life topics for cancer
				patients
					Sec. 401. Research program.
				
			2.FindingsThe Congress makes the following
			 findings:
			(1)Individuals with
			 cancer often do not have access to a cancer care system that provides
			 comprehensive and coordinated care of high quality.
			(2)The cancer care
			 system has not traditionally offered individuals with cancer a prospective and
			 comprehensive plan for treatment and symptom management, strategies for
			 updating and evaluating such plan with the assistance of a health care
			 professional, and a follow-up plan for monitoring and treating possible late
			 effects of cancer and its treatment.
			(3)Cancer survivors often experience the
			 under-diagnosis and under-treatment of the symptoms of cancer, a problem that
			 begins at the time of diagnosis and often becomes more severe at the end of
			 life. The failure to treat the symptoms, side effects, and late effects of
			 cancer and its treatment may have a serious adverse impact on the health,
			 well-being, and quality of life of cancer survivors.
			(4)Cancer survivors who are members of racial
			 and ethnic minority groups may face special obstacles in receiving cancer care
			 that is coordinated and includes appropriate management of cancer symptoms and
			 treatment side effects.
			(5)Individuals with
			 cancer are sometimes put in the untenable position of choosing between
			 potentially curative therapies and palliative care instead of being assured
			 access to comprehensive care that includes appropriate treatment and symptom
			 management.
			(6)Comprehensive
			 cancer care should incorporate access to psychosocial services and management
			 of the symptoms of cancer (and the symptoms of its treatment), including pain,
			 nausea and vomiting, fatigue, and depression.
			(7)Comprehensive
			 cancer care should include a means for providing cancer survivors with a
			 comprehensive care summary and a plan for follow-up care after primary
			 treatment to ensure that cancer survivors have access to follow-up monitoring
			 and treatment of possible late effects of cancer and cancer treatment.
			(8)The Institute of
			 Medicine report, Ensuring Quality Cancer Care, described the
			 elements of quality care for an individual with cancer to include—
				(A)the development of
			 initial treatment recommendations by an experienced health care
			 provider;
				(B)the development of
			 a plan for the course of treatment of the individual and communication of the
			 plan to the individual;
				(C)access to the
			 resources necessary to implement the course of treatment;
				(D)access to
			 high-quality clinical trials;
				(E)a mechanism to
			 coordinate services for the treatment of the individual; and
				(F)psychosocial
			 support services and compassionate care for the individual.
				(9)In
			 its report, From Cancer Patient to Cancer Survivor: Lost in
			 Transition, the Institute of Medicine recommended that individuals with
			 cancer completing primary treatment be provided a comprehensive summary of
			 their care along with a follow-up survivorship plan of treatment.
			(10)Since more than
			 half of all cancer diagnoses occur among elderly Medicare beneficiaries, the
			 problems of providing cancer care are problems of the Medicare program.
			(11)Shortcomings in
			 providing cancer care, resulting in inadequate management of cancer symptoms
			 and insufficient monitoring and treatment of late effects of cancer and its
			 treatment, are related to problems of Medicare payments for such care,
			 inadequate professional training, and insufficient investment in research on
			 symptom management.
			(12)Changes in
			 Medicare payment for comprehensive cancer care, enhanced public and
			 professional education regarding symptom management, and more research related
			 to symptom management and palliative care will enhance patient decision-making
			 about treatment options and will contribute to improved care for individuals
			 with cancer from the time of diagnosis of the individual through the end of the
			 life of the individual.
			IComprehensive
			 cancer care under the Medicare program
			101.Coverage of
			 cancer care planning services
				(a)In
			 generalSection 1861 of the Social Security Act is
			 amended—
					(1)in
			 subsection (s)(2)—
						(A)by striking
			 and at the end of subparagraph (Z);
						(B)by adding
			 and at the end of subparagraph (AA); and
						(C)by adding at the
			 end the following new subparagraph:
							
								(BB)comprehensive cancer care planning
				services (as defined in subsection
				(ccc));
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(ccc)Comprehensive cancer care planning
		  services(1)The term
				comprehensive cancer care planning services means—
									(A)with respect to an
				individual who is diagnosed with cancer, the development of a plan of care
				that—
										(i)details, to the
				greatest extent practicable, all aspects of the care to be provided to the
				individual, with respect to the treatment of such cancer, including any
				curative treatment and comprehensive symptom management (such as palliative
				care) involved;
										(ii)is furnished in
				written form to the individual in person within a period specified by the
				Secretary that is as soon as practicable after the date on which the individual
				is so diagnosed;
										(iii)is furnished, to the greatest extent
				practicable, in a form that appropriately takes into account cultural and
				linguistic needs of the individual in order to make the plan accessible to the
				individual; and
										(iv)is in accordance with standards determined
				by the Secretary to be appropriate;
										(B)with respect to an individual for whom a
				plan of care has been developed under subparagraph (A), the revision of such
				plan of care as necessary to account for any substantial change in the
				condition of the individual, if such revision—
										(i)is
				in accordance with clauses (i) and (iii) of such subparagraph; and
										(ii)is furnished in
				written form to the individual within a period specified by the Secretary that
				is as soon as practicable after the date of such revision;
										(C)with respect to an
				individual who has completed the primary treatment for cancer, as defined by
				the Secretary (such as completion of chemotherapy or radiation treatment), the
				development of a follow-up cancer care plan that—
										(i)describes the
				elements of the primary treatment, including symptom management, furnished to
				such individual;
										(ii)provides
				recommendations for the subsequent care of the individual with respect to the
				cancer involved;
										(iii)is furnished in written form to the
				individual in person within a period specified by the Secretary that is as soon
				as practicable after the completion of such primary treatment;
										(iv)is furnished, to the greatest extent
				practicable, in a form that appropriately takes into account cultural and
				linguistic needs of the individual in order to make the plan accessible to the
				individual; and
										(v)is in accordance with standards determined
				by the Secretary to be appropriate; and
										(D)with respect to an individual for whom a
				follow-up cancer care plan has been developed under subparagraph (C), the
				revision of such plan as necessary to account for any substantial change in the
				condition of the individual, if such revision—
										(i)is
				in accordance with clauses (i), (ii), and (iv) of such subparagraph; and
										(ii)is
				furnished in written form to the individual within a period specified by the
				Secretary that is as soon as practicable after the date of such
				revision.
										(2)The Secretary shall establish standards to
				carry out paragraph (1) in consultation with appropriate organizations
				representing providers of services related to cancer treatment and
				organizations representing survivors of cancer. Such standards shall include
				standards for determining the need and frequency for revisions of the plans of
				care and follow-up plans based on changes in the condition of the individual
				and standards for the communication of the plan to the
				patient.
								.
					(b)PaymentSection 1833(a)(1) of the Social Security
			 Act (42 U.S.C. 1395l(a)(1)) is amended by striking and before
			 (V) and inserting before the semicolon at the end the following:
			 , and (W) with respect to comprehensive cancer care planning services
			 described in any of subparagraphs (A) through (D) of section 1861(ccc)(1), the
			 amount paid shall be an amount equal to the sum of (i) the national average
			 amount under the physician fee schedule established under section 1848 for a
			 new patient office consultation of the highest level of service in the
			 non-facility setting, and (ii) the national average amount under such fee
			 schedule for a physician certification described in section 1814(a)(2) for home
			 health services furnished to an individual by a home health agency under a home
			 health plan of care.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the first day of the first calendar year that begins
			 after the date of the enactment of this Act.
				102.Demonstration
			 project to provide comprehensive cancer care symptom management services under
			 Medicare
				(a)In
			 generalBeginning not later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall conduct a two-year demonstration project (in
			 this section referred to as the demonstration project) under
			 title XVIII of the Social Security Act under which payment shall be made under
			 such title for comprehensive cancer care symptom management services, including
			 items and services described in subparagraphs (A) through (I) of section
			 1861(dd)(1) of the Social Security Act, furnished by an eligible entity, in
			 accordance with a plan developed under subparagraph (A) or (C) of section
			 1861(ccc)(1) of such Act, as added by section 101(a). Sections 1812(d) and
			 1814(a)(7) of such Act (42 U.S.C. 1395d(d), 1395f(a)(7)) are not applicable to
			 items and services furnished under the demonstration project. Participation of
			 Medicare beneficiaries in the demonstration project shall be voluntary.
				(b)Qualifications
			 and selection of eligible entities
					(1)QualificationsFor
			 purposes of subsection (a), the term eligible entity means an
			 entity (such as a cancer center, hospital, academic health center, hospice
			 program, physician practice, school of nursing, visiting nurse association, or
			 other home health agency) that the Secretary determines is capable, directly or
			 through an arrangement with a hospice program (as defined in section
			 1861(dd)(2) of the Social Security Act (42 U.S.C. 1395x(dd)(2))), of providing
			 the items and services described in such subsection.
					(2)SelectionThe
			 Secretary shall select not more than 10 eligible entities to participate in the
			 demonstration project. Such entities shall be selected in a manner so that the
			 demonstration project is conducted in different regions across the United
			 States and in urban and rural locations.
					(c)Evaluation and
			 report
					(1)EvaluationThe
			 Secretary shall conduct a comprehensive evaluation of the demonstration project
			 to determine—
						(A)the effectiveness
			 of the project in improving patient outcomes;
						(B)the cost of
			 providing comprehensive symptom management, including palliative care, from the
			 time of diagnosis;
						(C)the effect of
			 comprehensive cancer care planning and the provision of comprehensive symptom
			 management on patient outcomes, cancer care expenditures, and the utilization
			 of hospitalization and emergent care services; and
						(D)potential savings
			 to the Medicare program demonstrated by the project.
						(2)ReportNot
			 later than the date that is one year after the date on which the demonstration
			 project concludes, the Secretary shall submit to Congress a report on the
			 evaluation conducted under paragraph (1).
					IIComprehensive
			 palliative care and symptom management programs
			201.Grants for
			 comprehensive palliative care and symptom management programs
				(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to eligible entities for the purpose of—
					(1)establishing a new palliative care and
			 symptom management program for cancer patients; or
					(2)expanding an
			 existing palliative care and symptom management program for cancer
			 patients.
					(b)Authorized
			 activitiesActivities funded through a grant under this section
			 may include—
					(1)securing
			 consultative services and advice from institutions with extensive experience in
			 developing and managing comprehensive palliative care and symptom management
			 programs;
					(2)expanding an existing program to serve more
			 patients or enhance the range or quality of services, including cancer
			 treatment patient education services, that are provided;
					(3)developing a program that would ensure the
			 inclusion of cancer treatment patient education in the coordinated cancer care
			 model; and
					(4)establishing an
			 outreach program to partner with an existing comprehensive care program and
			 obtain expert consultative services and advice.
					(c)Distribution of
			 fundsIn making grants and distributing the funds under this
			 section, the Secretary shall ensure that—
					(1)two-thirds of the funds appropriated to
			 carry out this section for each fiscal year are used for establishing new
			 palliative care and symptom management programs, of which not less than half of
			 such two-thirds shall be for programs in medically underserved communities to
			 address issues of racial and ethnic disparities in access to cancer care;
			 and
					(2)one-third of the
			 funds appropriated to carry out this section for each fiscal year are used for
			 expanding existing palliative care and symptom management programs.
					(d)DefinitionsIn
			 this section:
					(1)The term
			 eligible entity includes—
						(A)an academic
			 medical center, a cancer center, a hospital, a school of nursing, or a health
			 system capable of administering a palliative care and symptom management
			 program for cancer patients;
						(B)a physician
			 practice with care teams, including nurses and other professionals trained in
			 palliative care and symptom management;
						(C)a visiting nurse
			 association or other home care agency with experience administering a
			 palliative care and symptom management program;
						(D)a hospice;
			 and
						(E)any other health
			 care agency or entity, as the Secretary determines appropriate.
						(2)The term
			 medically underserved community has the meeting given to that term
			 in section 799B(6) of the Public Health Service Act (42 U.S.C. 295p(6)).
					(3)The term
			 Secretary means the Secretary of Health and Human Services.
					(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of the fiscal years 2008
			 through 2012.
				IIIProvider
			 education regarding palliative care and symptom management.
			301.Grants to
			 improve health professional education
				(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to eligible entities to enable the entities to improve the quality of
			 graduate and postgraduate training of physicians, nurses, and other health care
			 providers in palliative care and symptom management for cancer patients.
				(b)ApplicationTo
			 seek a grant under this section, an eligible entity shall submit an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require. At a minimum, the Secretary shall require that each such
			 application demonstrate—
					(1)the ability to
			 incorporate palliative care and symptom management into training programs;
			 and
					(2)the ability to
			 collect and analyze data related to the effectiveness of educational
			 efforts.
					(c)EvaluationThe
			 Secretary shall develop and implement a plan for evaluating the effects of
			 professional training programs funded through this section.
				(d)DefinitionsIn
			 this section:
					(1)The term
			 eligible entity means a cancer center (including an NCI-designated
			 cancer center), an academic health center, a physician practice, a school of
			 nursing, or a visiting nurse association or other home care agency.
					(2)The term
			 NCI-designated cancer center means a cancer center receiving funds
			 through a P30 Cancer Center Support Grant of the National Cancer
			 Institute.
					(3)The term
			 Secretary means the Secretary of Health and Human Services.
					(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of the fiscal years 2008
			 through 2012.
				302.Grants to
			 Improve Continuing Professional Education
				(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to eligible entities to improve the quality of continuing professional
			 education provided to qualified individuals regarding palliative care and
			 symptom management.
				(b)ApplicationTo
			 seek a grant under this section, an eligible entity shall submit an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require. At a minimum, the Secretary shall require that each such
			 application demonstrate—
					(1)experience in
			 sponsoring continuing professional education programs;
					(2)the ability to
			 reach health care providers and other professionals who are engaged in cancer
			 care;
					(3)the capacity to
			 develop innovative training programs; and
					(4)the ability to
			 evaluate the effectiveness of educational efforts.
					(c)EvaluationThe
			 Secretary shall develop and implement a plan for evaluating the effects of
			 continuing professional education programs funded through this section.
				(d)DefinitionsIn
			 this section:
					(1)The term eligible entity means
			 a cancer center (including an NCI-designated cancer center), an academic health
			 center, a school of nursing, or a professional society that supports continuing
			 professional education programs.
					(2)The term
			 NCI-designated cancer center means a cancer center receiving funds
			 through a P30 Cancer Center Support Grant of the National Cancer
			 Institute.
					(3)The term
			 qualified individual means a physician, nurse, social worker,
			 chaplain, psychologist, or other individual who is involved in providing
			 palliative care and symptom management services to cancer patients.
					(4)The term
			 Secretary means the Secretary of Health and Human Services.
					(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of the fiscal years 2008
			 through 2012.
				IVResearch on
			 end-of-life topics for cancer patients
			401.Research
			 program
				(a)In
			 generalThe Director of the National Institutes of Health shall
			 establish a program of grants for research on palliative care, symptom
			 management, communication skills, and other end-of-life topics for cancer
			 patients.
				(b)Inclusion of
			 national research institutesIn carrying out the program
			 established under this section, the Director should provide for the
			 participation of the National Cancer Institute, the National Institute of
			 Nursing Research, and any other national research institute that has been
			 engaged in research described in subsection (a).
				(c)DefinitionsIn
			 this section:
					(1)The term
			 Director means the Director of the National Institutes of
			 Health.
					(2)The term
			 national research institute has the meaning given to that term in
			 section 401(g) of the Public Health Service Act (42 U.S.C. 281(g)).
					(d)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of the fiscal years 2008
			 through 2012.
				
